Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                        No. 04-13-00606-CV

                                       KING RANCH, INC.,
                                           Appellant

                                                  v.

          Roel GARZA, Cynthia Garza, JS Trophy Ranch, LLC and Los Cuentos, LLC,
                                        Appellees

                  From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 12-12-51717-CV
                         Honorable Richard C. Terrell, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding trespass damages is AFFIRMED. The remainder of the trial court’s judgment is
REVERSED and judgment is RENDERED that the boundary line between the parties’ properties
is a straight line, King Ranch, Inc. owns the land south of the boundary line, and the appellees take
nothing on their requests for an injunction and attorneys’ fees. It is ORDERED that appellant,
King Ranch, Inc., recover its costs of this appeal from the appellees, Roel Garza, Cynthia Garza,
JS Trophy Ranch, LLC and Los Cuentos, LLC.

        SIGNED October 8, 2014.


                                                    _____________________________
                                                    Karen Angelini, Justice